Title: From Jonathan Trumbull, Jr. to Richard Varick, 22 October 1782
From: Trumbull, Jonathan, Jr.
To: Varick, Richard


                  Dear Sir
                     
                     Head Quarters 22d Octo. 1782
                  
                  Be pleased to look among the Letters between the 1st Janry & 1st July 1781—and you will find the Copy of a Letter written in his Excellencys own Hand, either to General Sullivan, or to a Committee of Congress, upon the Subject of the most unexceptionable Mode of promoting General Officers—The Letter is a long one, and as it is wanted immediately, do not detain the Express to take a Copy of it—but send it off instantly.  I am Dear Sir Your Affecte Friend
                  
                     J. Trumbull Jr
                  
               